Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the combination of elements and features as claimed which includes: a wireless transceiver configured to perform wireless communication via a wireless channel in a period of time, the wireless transceiver supporting at least one wireless communication standard; a Bluetooth (BT) transceiver configured to perform BT communication via a plurality of BT channels in order in the period of time, the plurality of BT channels including a first BT channel and a second BT channel; and a BT controller configured to control the BT transceiver to use one of N sets of parameters, if the BT controller determines that during the period of time that the BT transceiver is performing the BT communication via a current BT channel, a difference between a central frequency of the wireless channel and a central frequency of the current BT channel falls within one of N predetermined frequency intervals, the current BT channel being one of the first BT channel and the second BT channel, wherein the wireless transceiver and the BT transceiver use a same frequency band for communication simultaneously in the period of time, and the N is an integer greater than one, as recited in claim 1. 
Claims 2-15 depend on claim 1 and are allowed accordingly.
The closest prior arts, US2022/028241 (by Gans et al.); US 2020/0358544 (by Huang et al.); US 2019/0123867 (by Sun et al.) and US 8,594,150 (by Husted) fail to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467

/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        August 12, 2022